                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                   May 28, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                  HOUSTON DIVISION

JOSEPH RAY CAZARES,                                §
(SPN #02144487)                                    §
                                                   §
                       Plaintiff,                  §
                                                   §
v.                                                 §   CIVIL ACTION NO. H-19-1407
                                                   §
THE STATE OF TEXAS,                                §
                                                   §
                       Defendant.                  §

                                MEMORANDUM AND ORDER

       Joseph Ray Cazares, a pretrial detainee at the Harris County Jail, filed this lawsuit under

42 U.S.C. § 1983, alleging violations of his civil rights. He is representing himself.

       On April 19, 2019, the court denied Cazares’s motion for leave to proceed without

prepaying the $350.00 filing fee for indigent litigants because he failed to include a certified copy

of his inmate trust fund account statement. (Docket Entry No. 4). The court ordered Cazares to

submit a properly supported motion to proceed without prepaying the filing fee by May 20, 2019.

That order expressly warned Cazares that his failure to comply as directed would result in dismissal

of this action for want of prosecution under Rule 41(b) of the Federal Rules of Civil Procedure.

       Cazares has not complied with the court’s order. Cazares’s failure supports dismissal for

want of prosecution. See FED. R. CIV. P. 41(b); see also Slack v. McDaniel, 529 U.S. 473, 489

(2000) (“[t]he failure to comply with an order of the court is grounds for dismissal with prejudice”);

Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir. 1998) (a district court may, on its own motion,

dismiss an action for failure to prosecute or to comply with any court order). Cazares may seek

relief from this order if he properly shows grounds, which at a minimum includes full compliance

with the court’s previous orders. See FED. R. CIV. P. 60(b).
This action is dismissed without prejudice, for want of prosecution.

       SIGNED on May 28, 2019, at Houston, Texas.


                                     _______________________________________
                                                  Lee H. Rosenthal
                                           Chief United States District Judge




                                         2
